Citation Nr: 9934300	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-13 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic 
rhinosinusitis.  

2.  Entitlement to service connection for deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served honorably on active duty from May 1989 to 
November 1993.  He served in support of Operation Desert 
Storm and his decorations include the National Defense 
Service Medal, the Southwest Asia Service Medal with 1 Bronze 
Star, and the Navy Unit Commendation Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
sinusitis and a deviated nasal septum, claimed as nasal 
airway obstruction.  

In June 1998, the Board remanded the instant claims for the 
purpose of further evidentiary development, including a 
search for additional treatments and a VA otolaryngologic 
examination.  Having reviewed the record, the Board is 
satisfied that the specified development has been completed 
to the extent possible.  


FINDINGS OF FACT

1.  The veteran's frequent and continuing post-service 
treatment for upper nasal airway disorders, variously 
diagnosed as allergic rhinitis, chronic sinusitis, and 
chronic allergic rhinosinusitis, cannot be disassociated from 
his period of active service and his treatment for similar 
symptoms and a diagnosis of allergic rhinitis therein.  

2.  The veteran's nose was clinically evaluated as normal at 
the time of induction, and the record does not include 
medical findings or other evidence which indicates that a 
deviated nasal septum (subsequently noted during service) 
clearly and unmistakably pre-existed the period of active 
service.  




CONCLUSIONS OF LAW

1.  Chronic rhinosinusitis was incurred during the veteran's 
period of active service.  38 U.S.C.A. §§ 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999).  

2.  The presumption of soundness has not been rebutted by 
clear and unmistakable evidence that a deviated nasal septum 
pre-existed the period of active duty. 38 U.S.C.A. § 1111, 
1137 (West 1991 & Supp. 1999), 38 C.F.R. § 3.304(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims are well grounded.  VA has a duty to assist the 
veteran to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304 (1999).


Evidence

The report of the veteran's May 1989 induction examination 
shows that the nose and sinuses were clinically evaluated as 
normal.  In July 1992, the veteran was assessed with allergic 
rhinitis.  The veteran was seen for follow up allergy 
treatment in August and September 1992.  The August 1992 
health record shows an assessment of head cold and hayfevers.

An April 1993 treatment note shows that the veteran had a 
history of seasonal rhinitis and he complained of a burning 
sensation in his nose over the last 4 days.  The report shows 
an assessment of rhinitis.  When seen for follow-up of 
rhinitis in June 1993, there was some clear fluid discharge 
and moderate erythema, but no edema bilaterally.  An August 
1993 consultation report indicates an assessment of allergic 
rhinitis, controlled with nasal steroids, and objective 
findings included deviated septum to the left.  

The report of the veteran's October 1993 separation 
examination shows that his sinuses were clinically evaluated 
as normal.  The veteran's past medical history of allergic 
rhinitis is indicated, along with a notation that he was 
using a Vancenase inhaler.  On the October 1993 report of 
medical history, he gave a 4 year history of "sinusitis," 
and it was noted that the diagnosis in his chart was for 
allergic rhinitis.  

A post-service VA outpatient treatment report, dated in June 
1994, shows that the veteran complained that he was having 
trouble breathing due to a "crooked bone in his nose."  A 
diagnostic impression of questionable allergic rhinitis was 
given.  In August 1994, the veteran complained of a purulent 
drainage and he described bilateral nasal congestion.  An 
assessment of allergic rhinitis versus sinusitis was given.  
It was noted that the nasal septum deviated to the left.  

The report of an August 1994 VA examination shows that the 
veteran complained of an obstruction in his nares from time 
to time and of drainage in his throat.  He gave no particular 
history of trauma to the nose.  The report shows a conclusion 
of recurrent nasal congestion, probably secondary to allergy 
of unknown etiology.  An August 1994 radiographic examination 
of the sinuses shows an impression of changes involving the 
maxillary sinuses, thought consistent with sinusitis.  In 
September 1994, the veteran was seen for follow up of 
sinusitis.  His symptoms included nasal congestion, which had 
gotten worse since his employment had involved cleaning 
chemicals.  An impression of sinusitis, responds well to 
medication, was given, and the veteran was instructed to 
avoid chemicals.  

A March 1995 treatment note shows an assessment of chronic 
sinusitis.  In December 1995, the veteran was treated for 
sinus problems with objective findings of red mucosa and 
nasal septum deviation.  Private outpatient treatment reports 
show that in March 1997, medication was prescribed for 
treatment of symptoms which included post nasal drip. 

The report of a May 1997 CT scan shows an opinion of chronic 
sinusitis with no definite fluid levels.  An August 1997 
treatment noted shows that the veteran's complaints included 
congestion, drainage, sneezing, and itchy and watery eyes as 
well as frequent skin rashes.  A September 1997 treatment 
note shows that the allergy results were positive for house 
dust mites.  In February 1998, the veteran complained of 
nasal and sinus congestion, allergies, sneezing, itching, and 
difficulty breathing, mostly while at work.  The report shows 
an impression of allergic rhinitis.  

In September 1998, the veteran was afforded a VA examination 
in conjunction with the Board's June 1998 Remand.  The 
veteran gave a history of being hit in the nose in 1990 while 
stationed in San Diego, California, when he was trying to 
break up a fight, after which he received treatment on sick 
call.  He also gave a history of suffering from recurrent 
sinus infection since 1991, when he was serving aboard a ship 
in the navy.  It was noted that he was known to be allergic 
to house dust and house mites, and he had been getting 
allergy shots every week.  Current complaints included 
frequent sinus congestion and sinus drainage with difficulty 
breathing.  

On examination, the nose showed septum deviation to the left.  
Mucous, nasal septum, and turbinates looked red and swollen.  
The superior turbinate was swollen and partially blocked the 
passage on both sides.  The examiner provided a diagnostic 
impression of injury to the nose in 1990 in San Diego, 
California, and deviated nasal septum; recurrent sinusitis 
since 1991; and depression.  The examiner indicated that the 
nature of the severity of his illness was nasal disorders, 
chronic allergic sinusitis and deviated nasal septum.  It was 
the examiner's medical opinion that the veteran had nasal 
septum deviation because of the trauma that occurred during 
the service, which had significantly affected his nasal 
passages.  He also provided a medical opinion of allergic 
rhinitis during service.  

The report of a September 1998 x-ray shows impressions of 
moderate to severe pansinusitis appearing subacute or 
chronic, and mild nasal septal deviation.  

Additional private outpatient treatment notes, dated in 1998 
and 1999, show that the veteran was followed for upper airway 
disorders variously diagnosed as chronic allergic 
rhinosinusitis, chronic sinusitis, allergic rhinitis, and 
deviated nasal septum.  These records indicate that the 
severity of these disorders may have been related to exposure 
to dust and mites in the veteran's work environment.  In a 
February 1999 letter to the Department of Labor, H.W. 
Loveless, M.D. (the veteran's private physician), indicated a 
firm conviction that the veteran's problems are related to 
his work environment as a dusty environment wreaks havoc with 
his sinuses and he needs to be in an antigenically clean 
environment.  


Analysis

Upper Airway Disorder

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is in favor of a finding that 
an upper airway disorder was incurred during the veteran's 
period of active service.  Specifically, the record shows 
that the veteran was treated for allergic rhinitis on several 
occasions during his active duty, and on the separation 
examination a notation of "allergic rhinitis-taking 
Vacenase," was made.  In addition, at the time of separation 
the veteran indicated a 4 year history of "sinusitis," and 
it was noted that the diagnosis in his chart was "allergic 
rhinitis."  The veteran was discharged from service at a 
relatively recent date, in 1993, and since that time he has 
undergone frequent and continuing treatment for upper nasal 
airway disorders with varying and apparently interchangeable 
diagnoses which include chronic sinusitis, allergic rhinitis, 
and chronic allergic rhinosinusitis.  Based on the evidence 
currently available in the record, the Board is unable to 
determine whether symptomatology associated with the 
diagnosis of sinusitis may be separated from the 
symptomatology which is related to the additional diagnoses 
of allergic rhinitis or chronic allergic rhinosinusitis.  

As such, and in light of the doctrine of reasonable doubt, 
the Board has arrived at the conclusion that the 
manifestation of allergic rhinitis and other nasal airway 
complaints during the veteran's active service cannot be 
disassociated from his post-service treatment and diagnoses 
for similar problems, to include a current diagnosis of 
chronic rhinosinusitis.  Therefore, the Board finds that the 
balance of the evidence weighs in favor of the veteran's 
claim, and it has been concluded that chronic rhinosinusitis 
was incurred during the veteran's period of active military 
service.  Accordingly, the claim is granted.  


Deviated Nasal Septum 

Having reviewed the evidence of record, the Board has 
concluded that service connection is warranted for deviated 
nasal septum.  Specifically, the induction examination report 
indicates that the veteran's nose was clinically normal on 
his entry into active service, and subsequent service medical 
records note the manifestation of a deviated nasal septum to 
the left.  There is no evidence showing that the veteran had 
a deviated nasal septum prior to induction or that this 
disorder is congenital or developmental in nature, and 
therefore, the record does not include clear and unmistakable 
evidence which is sufficient to rebut the presumption of 
soundness.  As the presumption of soundness has not been 
rebutted, service connection is warranted for deviated nasal 
septum.  



ORDER

Service connection is granted for a chronic rhinosinusitis.  

Service connection is granted for deviated nasal septum.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

